                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                           :
  WILLIAM CAMBRIDGE, and                   : 1:17-cv-1649-JEJ
  MARY PENATZER, individually              :
  and on behalf of all other persons       :
  similarly situated,                      :
                                           :
                  v.                       :

  SHEETZ, INC.



                DECLARATION OF MARC S. HEPWORTH IN
                SUPPORT OF PLAINTIFFS’ UNOPPOSED
                MOTION FOR FINAL APPROVAL

  MARC S. HEPWORTH, an attorney admitted to the bar of this Court pro hac

  vice, declares, under penalty of perjury that:

       1.       I am a partner Hepworth Gershbaum & Roth PLLC, who along with

Anapol Weiss, are counsel for Plaintiffs, William Cambridge and Mary Penatzer,

individually and on behalf of all other persons similarly situated, and the opt-in

Plaintiffs (collectively, “Plaintiffs”).

       2.       I am fully familiar with the facts and circumstances set forth

herein, and I make this Declaration in support of Plaintiffs’ Motion for Final

Approval of the Settlement.

       3.       Annexed hereto as Exhibit 1 is a true and correct copy of the fully

executed Settlement Agreement.

                                           1
     i.     Annexed as Exhibit A to the Settlement Agreement is a true

            and correct copy of a list of all FLSA Class Members, as

            defined in Section 1.6 of the Settlement Agreement.

     ii.    Annexed as Exhibit B to the Settlement Agreement is a true

            and correct copy of a list of all Pennsylvania Rule 23 Class

            Members, as defined in Section 1.8 of the Settlement

            Agreement.

     iii.   Annexed as Exhibit C to the Settlement Agreement is a true

            and correct copy of the proposed Preliminary Approval

            Order.

     iv.    Annexed as Exhibit D to the Settlement Agreement is a true

            and correct copy of the proposed Final Approval Order,

            which has been revised to include the new Local Class

            Counsel, Gregory Spizer, at Anapol Weiss.

     v.     Annexed as Exhibit E to the Settlement Agreement is a true

            and correct copy of the Notice of Proposed Settlement of

            Class Action Lawsuit and Fairness Hearing.

     vi.    Annexed as Exhibit F to the Settlement Agreement is a true

            and correct copy of the Settlement Class Member Amount.

4.   My firm investigated the claims contained in the complaint and


                                2
Plaintiffs filed the original operative pleading in this action (herein “Complaint”)

in this action on September 13, 2017.

      5.       On November 2, 2017, Defendant answered.

      6.       On January 8, 2016, Defendant changed the classification of

Assistant Managers (“AMs”) from exempt to non-exempt.

      7.       On December 22, 2017, Plaintiffs moved for conditional

certification under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b),

without the benefit of paper discovery or depositions. See Dkt. No. 25.

      8.       On March 6, 2018, this Court granted Plaintiffs’ motion for

conditional certification and notice was sent out shortly thereafter to prospective

collective members. See Dkt. No. 43.

      9.       The Court-authorized notice provided that if an individual elected

to join the Action, he or she would be “bound by any adjudication of this action

by the court, whether it is favorable or unfavorable, or any settlement of this

lawsuit that the Court reviews and determines to be fair and reasonable” and that

he or she “specifically authorize[s] Plaintiff and the attorneys at Hepworth,

Gershbaum & Roth, PLLC and Anapol Weiss, (“the Firms”) to act as my agents,

to represent me, and to make decisions on my behalf concerning the litigaton and

any settlement of the claims I have against the Defendant in this lawsuit.” Dkt.

No. 43.


                                          3
      10.     On March 19, 2018, Plaintiffs’ Counsel sent the Court-authorized

notice to approximately 1,178 current and/or former Assistant Managers (“AMs”)

of Sheetz.

      11.     At the end of the notice process, a total of approximately two

hundred thirty-five (235) Sheetz AMs had opted-in to this litigation. See Dkt.

Nos. 44-54, 56-77, 79.

      12.     On April 16, 2018, the parties stipulated to stay formal discovery

pending mediation, which mediation would occur by August 2018. See Dkt. No.

55.

      13.     Plaintiffs’ counsel investigated this case extensively and, in

preparation for mediation, Plaintiffs and Defendant engaged in extensive review

of actual hours worked punch data and pay records of opt-in plaintiffs and

putative Rule 23 class members.

      14.     Further, in preparation for mediation, Plaintiffs analyzed Excel

spreadsheets containing payroll data with over 30,000 rows relating to the work

weeks and damages for the collective and class members.

      15.     On August 16, 2018, the parties engaged in a mediation before

Carole Katz, Esq., a mediator experienced with wage and hour class action cases.

      16.     The case did not settle at mediation and in fact took continued

extensive and sometimes heated negotiation between Class Counsel and


                                         4
Defendant’s counsel to come to an agreement about two months later.

      17.      While settlement negotiations were going on, Class Counsel was

negotiating second phase discovery and actively speaking with the collective

members of the class in preparation if the case did not in fact settle.

      18.      Ultimately and on October 16, 2018, the parties reached a

settlement in principal, with Defendant agreeing to pay a Maximum Gross

Settlement Amount of $1,800,000.00.

      19.      During the mediation and subsequent negotiations, Plaintiffs’

counsel considered all issues relevant to a class settlement, including the

likelihood of success on the merits, the extent to which the class members are

similarly situated, the expense and substantial risks that each side would have

faced if the litigation had continued, and the likelihood that Plaintiffs and the

class would be able to recover a larger judgment against Defendant.

      20.      There are approximately 612 members of the Rule 23 class, 235

FLSA Class Members, and 722 total class members in either the Rule 23 class or

FLSA class or both.

      21.      Using what Class Counsel believes to be a reasonable set of

assumptions (Defendant disputes these figures) Plaintiffs estimate that damages

range from approximately $25,000.00 (assuming a three-year statute of

limitations period for the named plaintiffs, a two-year statute of limitations period


                                           5
for the FLSA opt-ins, no Rule 23 class certification, even without decertification

of the FLSA collective, and no liquidated damages) to approximately

$5,958,654.00 (assuming Rule 23 class certification, no decertification of the

FLSA collective, a three-year statute of limitations period for FLSA opt-ins, no

fluctuating workweek, and no liquidated damages).

      22.      Plaintiffs covered by the settlement who will be receiving

approximately $1,619.28 after reductions for the proposed attorney’s fees and

costs, service payments, and administrator costs, while before those deductions

the average award is approximately $2,493.07.

      23.      While there were two exclusions, there were no objections to the

settlement.

      24.      Throughout the duration of this case, HGR performed many tasks

including, but not limited to: (1) investigated the Plaintiffs’ potential overtime

claims, drafted, prepared and filed the Complaint; (2) researched and analyzed the

relevant law based upon the information initially provided by the clients

concerning their job duties as AMs; (3) interviewed Plaintiffs and reviewed

documents provided by the Plaintiffs so as to get a better understanding of

internal paperwork that would support the claims in the case; (4) compared and

contrasted this case to other misclassification cases; (5) reviewed and analyzed

various policies of Sheetz, Inc., including its policy of not paying AMs overtime


                                           6
and reviewed documents provided by Plaintiffs; (6) performed legal research

regarding Sheetz, Inc.’s potential defenses; (7) reviewed and researched other

similar cases brought against convenience stores over the years in anticipation of

the good faith defense; (8) researched and considered the viability of a collective

action versus a class action against Sheetz, Inc., or bringing the matter as a hybrid

claim; (9) researched and considered the issues as to venue and standalone Rule

23 claims; (10) drafted and filed multiple Pro Hac Vice Motions; (12) reviewed

Defendant’s Corporate Disclosure; (13) reviewed Defendant’s answer and

defenses; (14) met and conferred with the Defendant for the Rule 26(f) report;

(15) drafted initial disclosures and served same on Defendant; (16) ascertained

that the AM position had been re-classified as non-exempt and immediately

researched early conditional certification motion (17) researched the factual and

legal underpinnings relative to, and thereupon preparing and drafting, and

revising and finalizing, the motion for conditional certification; (18) contacted

multiple Plaintiffs and prepared and drafted multiple declarations in support of

conditional certification motion; (19) reviewed and discussed the Defendant’s

opposition to the motion for conditional certification;(20) drafted/edited the reply

to Defendant’s opposition to the motion for conditional certification; (21)

reviewed Defendant’s motion for leave to file a sur-reply to motion for

conditional certification; (22) drafted/edited opposition to Defendant’s motion for


                                          7
leave to file a sur-reply to motion for conditional certification; (23) after the

motion for conditional certification was granted prepared and edited the notice

and consent and worked with the claims administrator to send out the notice; (24)

reviewed and filed the notices of consents; (25) followed up with claims

administrator as to notices; (26) handled questions from opt-ins about the state of

the lawsuit; (27) interviewed opt-ins to prepare for second-phase discovery; (28)

spoke to opt-ins respecting preparation for ESI discovery and discovery strategy,

such as what documents to request in discovery; (27) prepared for and traveled to

Pittsburgh, PA to attend mediation; (28) engaged in extensive review of actual

hours worked punch data and pay records of opt-in plaintiffs and putative Rule 23

class members in preparation for mediation; (29) analyzed Excel spreadsheets

containing payroll data with over 30,000 rows relating to the work weeks and

damages for the collective and class members in preparation for mediation; (30)

interviewed witnesses in preparation for mediation; (31) revised settlement

agreement and researched proposed provisions; (32) revised class notice; (33)

revised preliminary approval order; (34) revised final approval order; (35)

reviewed and corrected discrepancies in class lists of FLSA Class Members and

Pennsylvania Rule 23 Class Members; (36) instructed and interfaced with

settlement administrator respecting individual settlement calculations; (37)

drafted, revised and filed motion for preliminary approval; (38) drafted, revised


                                            8
and filed motion for final approval; (39) made numerous reviews of the

spreadsheets containing the class and collective members to make sure that all the

people who were entitled to money were on the list to be paid; (41) stayed in

constant communication with named Plaintiffs and Opt-in Plaintiffs regarding the

AM position.

      25.      Hepworth, Gershbaum & Roth, PLLC, is experienced in FLSA and

wage and hour litigation. The firm, and particularly its attorneys involved in this

case have, in the past several years, successfully litigated to conclusion

FLSA/state wage and hour collective/class actions, and individual suits and

settlements that, to date, exceed 84 million dollars and approach 100 million

dollars. Some of the other cases involving wage and hour class actions that

Hepworth, Gershbaum & Roth, PLLC have been involved are as follows:

Youngblood v. Family Dollar, 1:09-cv-03176 (S.D.N.Y) (co-counsel in a

misclassification store manager case, wherein the Rule 23 case was certified and

subsequently settled for 14 million); Hegab v. Family Dollar Stores, Inc., 1:11-

cv-01206 (D.N.J.) (co-lead counsel on a wage and hour misclassification matter

settled for $1,150,000); Fermin v. Rite Aid of New York, Inc., 1:08-cv-11364

(S.D.N.Y.) (co-lead counsel on a wage and hour misclassification matter, settled

as part of Craig v. Rite Aid, 4:08-cv-02317(S.D.N.Y.) for ($20,900,000.00); Ibea

v. Rite Aid Corporation, 1:11-cv-5260 (S.D.N.Y) (co-counsel on a


                                          9
misclassification case certified under FLSA 216(b) as a collective action, settled

as part of Craig v. Rite Aid, 4:08-cv-02317(S.D.N.Y.) included in the

$20,900,000.00); Cunningham v. EDS, 1:06-cv-5260 (S.D.N.Y) (co-lead counsel

on a misclassification case certified under FLSA 216(b) as a collective action and

settled for a Maximum Gross Settlement Amount of $11,800,000.00); Costello,

et. al. v. Kohl’s Illinois Inc. et. al., 1:13-cv-1359 (S.D.N.Y.) (lead counsel on a

wage and hour misclassification case certified under FLSA 216(b) as a collective

action and settled for $4,000,000.00); Ferreira v. Modell’s et al., 1:11-cv-02395

(S.D.N.Y.) (co-lead counsel on a wage and hour misclassification case certified

under FLSA 216(b) as a collective action, settled); Charles v. Nationwide Mutual

Insurance Company, Inc., 1:09-cv-0094 (E.D.N.Y) (co-lead counsel on a wage

and hour “off the clock” claim, settled); Morales, et al., v. Sovereign Bank, Case

No.: 13 160 02098 11 (co-lead counsel on a wage and hour misclassification case

settled for $1,450,000.00 via mandatory arbitration); “Doe’s” v. “Smith”

Corporation, (a confidential seven figure settlement for five African Americans

subjected to employment discrimination on the basis of their race); Ogaian v. Bed

Bath and Beyond, Inc., et al., 12-cv-01273 (S.D.N.Y.)(co-lead counsel on a wage

and hour misclassification matter, settled); Dickerson-Muhammed v. West

Customer Management Group, LLC., Index No. 21322/2008 (Sup. Ct. County of

Queens) (co-lead counsel on a wage and hour case resolved under a


                                          10
confidentiality agreement); Caballero v. Zaloumis Contracting Service, et al.,

1:11-cv-01121 (S.D.N.Y.) (co-lead counsel on a wage and hour matter resolved);

McKee v. Petsmart, Inc., 1:12-cv-01117 (D. Del.)(co-lead counsel on a wage and

hour misclassification, certified under FLSA 216(b) as a collective action; and

settled for $3,800,000.00); and Bedoya, et. al. v. Level 42 Associates, LLC et al.,

14-cv-01333 (S.D.N.Y.) (counsel on a wage and hour collective and class action,

settled). Other matters wherein our firm is lead or co-counsel include: Kellgren v.

Petco Animal Supplies, Inc., 3:13-cv-00644 (S.D. Ca) (co-lead counsel on a wage

and hour misclassification case certified under FLSA 216(b) settled for

$7,995,000.00); Burns v. The TJX Companies, Inc., (D. Mass.) (co-lead counsel

on a wage and hour collective and class action, settlement approval on the

training portion of the case for $4,750,000.00); Lapan v. Dick’s Sporting Goods,

Inc., No. 13-cv-11390 (D. Ma.), Dkt. Nos. 214, 220 (co-counsel on

misclassification case that settled for $10,000,000.00); Halleen, et al. v. Belk

Corporation, et al., 3:13-cv-04116 (D.N.J)(co-lead counsel on a wage and hour

misclassification case certified under FLSA 216(b) as a collective action, settled

for $2,800,000.00); McEarchen, et al. v. Urban Outfitters, Inc., 13-cv-3569

(E.D.N.Y.)(co-lead counsel on a wage and hour misclassification case certified

under FLSA 216(b) as a collective action, case currently pending settlement

approval); Gervasio, et al. v. Wawa, Inc., No. 13-cv-245 (D. N.J.) (co-lead


                                          11
counsel on a wage and hour misclassification case certified under FLSA 216(b) as

a collective action, case currently pending approval of settlement for

$1,400,000.00); Martinez De Rodriguez, et al. v. All Care Home Health Services

LLC, No. 509728/2016 (N.Y. Sup. Ct., Kings Co.) (lead counsel on wage and

hour class action settled for $2,400,000.00, where parties are in the process of

submitting preliminary approval papers); Maar, et al. v. Beall’s, Inc., No. 16-cv-

14121 (S.D. Fla.) (co-lead counsel on a wage and hour misclassification case

certified under FLSA 216(b) as a collective action which settled for

$1,200,000.00). Annexed hereto as Exhibit 2 is a true and correct copy of a

biography of Hepworth Gershbaum & Roth, PLLC and its attorneys, Marc S.

Hepworth, David A. Roth, Charles Gershbaum, Rebecca Predovan, Janine Kapp,

Joshua Cittadino and Finn Dusenbery.

      26.    My firm has received judicial praise for its work. Examples include:

Halleen v. Belk, Inc., 4:16-cv-00055 ECF No. 177 (E.D. Texas, December 20,

2018) (where the court noted that the Plaintiff’s counsel are experienced labor and

employment attorneys, who are well versed in litigating complex FLSA collective

actions, in a particularly contentious matter); Zhuang, et al. v. Double Kitchen

LLC, et al., 15-CV-3858 ECF No. 82-1 (S.D.N.Y., June 16, 2017) (The court

found that that class counsel was qualified and experienced); Ferreira v. Modell’s

Sporting Goods, Inc., et al., 1:11-cv-02395 ECF No. 21 (S.D.N.Y., March 12,


                                         12
2015) (Judge Batts found that the representation of class counsel is of the highest

quality); Youngblood v. Family Dollar, 1:09-cv-03176, ECF No. 162 (S.D.N.Y.

June 7, 2016) (finding that counsel, in a similar misclassification case, was

qualified, experienced and had successfully litigated the action); Costello, et. al. v.

Kohl’s Illinois Inc. et. al., 1:13-cv-1359, ECF No. 185 (S.D.N.Y. January 6, 2016)

(finding that Hepworth, Gershbaum and Roth, as class counsel was qualified, and

experienced awarding 33 and 1/3rd as attorney’s fees); Youngblood v. Family

Dollar, 1:09-cv-03176, ECF No. 165 at 6 (S.D.N.Y. June 7, 2016) (Judge Berman,

finding that counsel worked “diligently” awarded a fee 20% higher than the usual

percentage awarded in similar type cases).

      27.      Annexed hereto as Exhibit 3 is a true and correct copy of a

biography of the proposed local Plaintiffs’ Class Counsel, Anapol Weiss, and its

attorney Gregory Spizer, and its former attorneys David Senoff and Clayton

Flaherty.

      28.      Annexed hereto as Exhibit 4 is a true and correct copy of mediator

Carole Katz’s biography from her website, www.carolekatz.com/about.

      29.      Defense counsel from Littler Mendelson, P.C. is well-versed in

wage/hour collective and class action cases and has represented employers in

cases similar to this one.

      30.    Class Counsel has a contingent fee arrangement in this case for (33


                                           13
1/3%) thirty three and one-third percent of the gross proceeds of recovery.

      31.    The total number of hours spent on this litigation by my firm has been

744.28. The total lodestar amount of time based on the firm’s billing rates is

$471,690.00. 1 This is the rate that is charged to our clients who retain our firm by

the hour. Time expended in preparing the application for fees and reimbursement

of expenses has not been included in these totals. My firm’s lodestar figures are

based upon time records maintained by my firm and the firm’s billing rates, which

do not include charges for expense items. Specifically, the following attorneys and

staff worked on this case, for the hours set forth below, to obtain the lodestar

figures:




1
 This figure is based on the usual and customary rate that is charged to our clients
who retain our firm by the hour. The HGR firm has been approved at similar rates
in other wage and hour cases. In Craig v. Rite Aid Corporation, a case in which
my firm was among many counsel before this Court, Your Honor previously
approved partner rates upwards of $750, and, specifically, approved the rate of
Marc Hepworth, David A. Roth, and Charles Gershbaum at $525.00 per hour. See
Craig v. Rite Aid Corporation, Dkt. Nos. 571-73, 597 (M.D. Pa.). It should be
noted that even at the reduced rates from nearly 7 years ago of Marc Hepworth,
David A. Roth, and Charles Gershbaum of $525.00 per hour and the rates of the
associates from $300.00-350.00 per hour, the lodestar would be approximately
$323,068.00 and the multiplier would still be approximately 1.84, instead of
approximately 1.23. Over the past many years commensurate with our firms
results, experience, reputation and being named lead counsel in many cases – see
the HGR bio attached as Exhibit 2 – the rates have increased and as noted earlier
been approved accordingly.

                                          14
NAME           TITLE       HOURS            HOURLY RATE        TOTAL
Marc S.        Partner            145.78             $775.00          $112,959.50
Hepworth
David A.       Partner              77.6             $850.00           $65,960.00
Roth
Charles        Partner             101.7             $825.00           $83,902.50
Gershbaum
Rebecca        Associate             171             $600.00          $102,600.00
Predovan
Finn           Associate             166             $475.00           $78,850.00
Dusenbery
Janine Kapp Associate               13.6             $350.00             $4,760.00

Joshua         Associate            68.6             $330.00           $22,638.00
Citadino
TOTALS                           744.28                               $471,690.00



      32.   A true and correct copy of my firm’s billing records are available for

in camera inspection.

      33.   In Kellgren, et al. v. Petco Animal Supplies, Inc., et al., No. 3:13-cv-

644-L-KSC (S.D. Cal.), Dkt. Nos. 295, 299, on February 13, 2018, the Court

approved the hourly rate of Marc S. Hepworth at $750.00; David A. Roth at

$775.00; Charles Gershbaum at $775.00; Rebecca Predovan at $525.00; and

Joshua Cittadino at $250.00.

      34.   In Pulver v. Cafua Management Company LLC, et al., No. 15-cv-

08022 (AKH) (S.D.N.Y.), Dkt. Nos. 81-83, on July 19, 2018, the Court approved

the hourly rate of Marc S. Hepworth at $750.00; David A. Roth at $825.00;

Charles Gershbaum at $775.00; Rebeca Predovan at $525.00; and Janine Kapp at

                                           15
$350.00.

      35.    In other cases as well, courts have approved rates similar to those

requested here: McKee v. Petsmart, Inc., 1:12-cv-01117 (D. Del., July 25, 2015)

(awarding entire fee request where the court approved hourly rates of $700.00 per

hour for partners); Fischer, et. al. v. Kmart Corp., 3:13-cv-04116 (D.C.N.J.,

November 2, 2016) (where the court approved the requested rates of the partners at

$725.00 an hour and associates rates at $350.00-475.00 per hour).

      36.    The total number of hours spent on this litigation by the Anapol Weiss

firm has been 23.00. The lodestar amount the Anapol Weiss firm, based on the

firm’s billing rates is $9,791.00. The Anapol Weiss firm’s lodestar figures are

based upon time records maintained by the firm and the firm’s billing rates, which

do not include charges for expense items. Specifically, the following attorneys and

staff worked on this case, for the hours set forth below, to obtain the lodestar

figures:

 NAME           TITLE       HOURS            HOURLY RATE        TOTAL
 David          Partner             10.27             $600.00            $6,162.00
 Senoff
 Clay           Associate            8.93             $300.00            $2,679.00
 Flaherty
 Christina      Legal                                                      $950.00
                                     3.80             $250.00
 McNally        Assistant

 TOTALS                             23.00                                $9,791.00


      37.    A true and correct copy of Local Class Counsel Anapol Weiss’s

                                            16
billing records are available for in camera inspection.

      38.    There will certainly be additional time that will be required to

administer the Settlement in the future. In Class Counsel's experience,

administering settlements of this nature and size requires ongoing commitment.

For example, based upon experience, such calls will continue through and beyond

final approval as class members report lost checks and request new ones, raise

questions about tax consequences and generally call for advice.

      39.    My firm incurred a total of $17,814.59 in un-reimbursed costs and

expenses in connection with the prosecution of this litigation, as follows:

       Court fees and service of process                                      $958.09

       Third Party Administrator, collective notice                       $10,590.61

                                                                           $3,647.46
       Transportation and meals
       Postage/copying                                                        $118.43

       Mediation expense                                                   $2,500.00

       TOTAL                                                              $17,814.59



      40.    The time records and expenses incurred in the prosecution of this case

are reflected on the books and records of this firm, which are available for

submission to the Court in camera upon request. These books and records are

prepared from expense vouchers, check records and other source materials, and are


                                           17
accurate regarding all the expenses incurred.

      41.    The fees and expenses of JND Legal Administration for administering

this settlement are limited to $14,000.00 pursuant to a pricelock agreement.

      I declare under penalty of perjury under the laws of the United States that

the foregoing is true and correct. Executed on this 21st day of June, 2019, in

New York, New York.

                                s/ Marc S. Hepworth
                                Marc S. Hepworth (NY 2965812)
                                HEPWORTH GERSHBAUM & ROTH PLLC
                                192 Lexington Avenue, Suite 802
                                New York, New York 10016
                                Telephone: (212) 545-1199
                                Facsimile: (212) 532-3801
                                E-mail: mhepworth@hgrlawyers.com




                                         18
